FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. CN 107842357.
With respect to claims 1, 4-5, Wan teaches a device for testing a hydraulic part for a turbomachine (figure 1), the device comprising a closed loop for circulation of a working fluid (water from the water tank 2 that is circulated through the testing system, page 4, figure 1), the loop comprising: at least one recirculation pump configured to circulate the working fluid in the loop according to a direction of circulation (pipeline pumps 3 and 8, page 4, figure 1), at least one valve for regulating the flow rate of the working fluid (second ball valve 10, page 4, figure 1), at least one reservoir configured to store the working fluid (water tank 2), a test section configured to accommodate the hydraulic part (simulation well 1 where the centrifugal pump 17 is tested, pages 4-5, figure 1), the device further comprising a gas injection means configured to inject and dissolve, at atmospheric pressure, a gas in the working fluid stored in the reservoir (gas injected from storage tank 13 through gas injecting line 16, page 5, figure 1).
With respect to claim 2, Wan teaches wherein the hydraulic part is a turbomachine pump, the device comprising a motor configured to put the pump in rotation about an axis (pump 17 with a motor that has meters 27 and 28 attached, page 5).
With respect to claim 3, Wan teaches wherein the test section is disposed downstream of the reservoir according to the direction of circulation (figure 1).
With respect to claim 6, Wan teaches wherein the test section comprises a tube of rectangular section having at least one transparent wall (simulation well 1 is viewable from above, figure 1).
With respect to claims 7 and 9, Wan teaches wherein the loop comprises a second reservoir downstream of the test section (separator 21), and a vacuum pump connected to the second reservoir (pumps 3 and 8). 
	With respect to claim 10 and 11, Wan teaches the circulation of the working fluid in the loop by means of the recirculation pump (pumps 3 and 8 circulate the water from the water tank 2), the regulation of the flow rate to a predetermined value using the regulating valve (flow rate is measured meters 4 and 9 and regulated by valve 10), and the injection and the dissolution of the gas into the reservoir through the injection means (gas injected from storage tank 13 through gas injecting line 16, page 5, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. CN 107842357.
	With respect to claim 8, Wan teaches where the system has a first 25 and second pressure gauge 26 that collect the pressure at the inlet and outlet of the pump 17 (page 5), but Wan fails to specifically teach where at least four pressure sensors fixed to the walls of the test section and configured to measure the pressure of the flow within the test section.  However, it would have been obvious to try choosing to have at least four pressure sensor within the simulation system as one having ordinary skill in the art would have understood that having more pressure sensor would provide a more accurate pressure measurement around the pump.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/13/2022